Case: 17-60309       Document: 00514378695         Page: 1     Date Filed: 03/08/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                          United States Court of Appeals

                                     No. 17-60309
                                                                                   Fifth Circuit


                                   Summary Calendar                              FILED
                                                                             March 8, 2018
                                                                            Lyle W. Cayce
UNITED STATES OF AMERICA,                                                        Clerk

                                                  Plaintiff - Appellee

v.

ALFRED GEORGE STOKES,

                                                  Defendant - Appellant


                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                             USDC No. 1:08-CR-26-1


Before BARKSDALE, PRADO, and OWEN, Circuit Judges.
PER CURIAM: *
       Alfred George Stokes, proceeding pro se, challenges the denial of his
motion to modify his sentence under 18 U.S.C. § 3582(c)(2) following an
amendment to Sentencing Guideline § 2D1.1 (applicable to crimes involving
controlled substances). The district court ruled he was ineligible for a sentence
modification because he could have been sentenced as a career offender under
Guideline § 4B1.1 (applicable to offenders who are:                   over 18 years old,


       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
    Case: 17-60309    Document: 00514378695     Page: 2   Date Filed: 03/08/2018


                                 No. 17-60309

committed a crime-of-violence or controlled-substance felony, and had
committed at least two prior, crime-of-violence or controlled-substance
felonies). Although Stokes concedes he qualified as a career offender at the
time of sentencing, he contends he is eligible for a modification because the
court instead determined his offense level under the above-referenced
Guideline § 2D1.1.
      The court’s decision to reduce a sentence under 18 U.S.C. § 3582(c)(2) is
reviewed for abuse of discretion, e.g., United States v. Townsend, 55 F.3d 168,
170 (5th Cir. 1995); but defendant’s eligibility for a sentence reduction, the
issue at hand, is reviewed de novo, United States v. Doublin, 572 F.3d 235, 237
(5th Cir. 2009).
      Application Note 1(A) to Guideline § 1B1.10 (pertaining to reduction of
term of imprisonment with amendment of the Guidelines) prohibits modifying
a sentence if “the amendment does not have the effect of lowering the
defendant’s applicable guideline range because of the operation of another
guideline”. U.S.S.G. § 1B1.10, cmt. n.1(A); United States v. Carter, 595 F.3d
575, 581 (5th Cir. 2010) (holding Application Note 1(A) to Guideline § 1B1.10
is authoritative).   In this instance, the operation of the career-offender
Guideline prevented the court’s modifying Stokes’ sentence pursuant to 18
U.S.C. § 3582(c)(2). U.S.S.G. § 1B1.10, cmt. n.1(A); U.S.S.G. § 4B1.1(b)(3).
      AFFIRMED.




                                       2